                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

RANDALL T. GREENOUGH                              §

VS.                                               §      CIVIL ACTION NO. 9:21-CV-75

SHARILLA GRAY, ET AL.                             §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Randall T. Greenough, a prisoner confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Sharilla Gray, Debra D. Flack, Sergeant

Reescano, an unidentified nurse, Dr. Montgomery, Major Vincent, Captain Gibson, Warden Perez,

and an unidentified officer from the Office of the Inspector General.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends granting plaintiff’s motion to dismiss without prejudice

defendants Flack, Reescano, Montgomery, Vincent, Gibson, and Perez, and the unidentified

defendants.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No
                             **NOT FOR PRINTED PUBLICATION**

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.

                                               ORDER

           The findings of fact and conclusions of law of the Magistrate Judge are correct, and the

report of the Magistrate Judge (docket entry #10) is ACCEPTED. Debra D. Flack, Sergeant

Reescano, Dr. Montgomery, Major Vincent, Captain Gibson, Warden Perez, and the unidentified

defendants are DISMISSED from this action without prejudice.


      So Ordered and Signed
      Jul 6, 2021




                                                  2
